Citation Nr: 0731614	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos and/or Agent 
Orange, tobacco use and/or nicotine dependence.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1974 to June 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Lincoln, Nebraska, Regional Office of the Department of 
Veterans Affairs (VA) which held, in pertinent part, that new 
and material evidence sufficient to reopen a previously 
disallowed claim for service connection for a lung disorder 
had not been received, and that new and material evidence had 
been received to reopen a previously disallowed claim for 
service connection for a back disability, and denied the 
claim.  The veteran's file is currently under the 
jurisdiction of the VA Regional Office in Honolulu, Hawaii 
(hereinafter RO).

The case was originally before the Board on November 18, 
1999, on appeal from the June 1997 rating decision.  In its 
November 18, 1999, decision, the Board, in pertinent part, 
found that new and material evidence sufficient to reopen the 
lung and back claims had been in fact been received.  The 
decision denied the appeal for service connection for a lung 
disability on a de novo basis and remanded the issue of 
entitlement to service connection for a back disability for 
additional development.  The veteran appealed that part of 
the November 18, 1999 Board decision that denied service 
connection for a lung disability.

In an Order dated October 24, 2000, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded, 
in part, the November 18, 1999 Board decision.  In issuing 
the Order, the Court granted a Joint Motion for Partial 
Remand and Stay of Proceedings.  The Joint Motion for Partial 
Remand and Stay of Proceedings limited its request for remand 
to the issue of entitlement to service connection for a lung 
disability; the parties requested that the Court stay further 
proceedings with regard to the issue of service connection 
for a back disability pending the Court's ruling on the Joint 
Motion.  Thereafter, in a Supplemental Statement of the Case 
decision dated November 22, 2000, following additional 
evidentiary development and on the basis of consideration of 
a large quantity of additional evidence submitted by the 
veteran, the RO granted service connection for "low back 
disability" and assigned a noncompensable rating from August 
13, 1996.  The award was characterized as a partial grant 
consisting of the portion of the overall back disability 
attributable to service, quantified as five percent, which a 
VA orthopedic examiner had attributed to injuries in service, 
as distinguished from post service injuries to the back.  
Service connection was specifically denied for degenerative 
disc disease of the lower back as due to post service 
injuries.

In April 2001, the Board consolidated and reviewed the issue 
of entitlement to service connection for a back disability 
(degenerative disc disease of the low back), remanded by the 
Board in its November 18, 1999 decision, and the issue of 
entitlement to service connection for a lung disability, 
remanded by the Court pursuant to the Joint Motion.  Both 
issues were remanded by the Board for development of the 
record.

By a Supplemental Statement of the Case (SSOC) decision 
issued in January 2002, a RO Decision Review Officer (DRO) 
clarified that service connection had been previously 
established by the RO on November 22, 2000 for history of 
lumbosacral strain, rated noncompensable, and that service 
connection had been denied for degenerative disc disease of 
the lumbar spine at that time.  The DRO continued the denial 
of service connection for degenerative disc disease of the 
lumbar spine, status post a lumbar laminectomy, denied 
service connection for a lung disability, to include as due 
to exposure to asbestos, and deferred consideration of 
service connection for a lung disability due to tobacco use 
and/or nicotine exposure.  A February 2002 SSOC decision 
denied service connection for a lung disability, to include 
as due to tobacco use and/or nicotine dependence, or Agent 
Orange exposure.  That decision also continued the denial of 
service connection for degenerative disc disease of the 
lumbar spine.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2003 at the Board in 
Washington, D.C.  A transcript of the hearing is of record.

An April 23, 2003 Board decision denied service connection 
for a lung disability, to include as due to exposure to 
asbestos and/or Agent Orange, tobacco use and/or nicotine 
dependence, and also denied service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
appealed the April 2003 Board decision to the Court.  By 
Memorandum Decision dated March 14, 2007, the Court vacated 
the Board's April 23, 2003 decision.

A rating decision dated in February 2006 denied an increased 
rating for the veteran's service-connected low back 
disability, and also denied service connection for the 
following disabilities: right knee, hearing loss, tinnitus, 
asbestosis, heart, diabetes mellitus, gall bladder, skin, 
drug addiction, and psychiatric.  In March 2006 the veteran 
expressed disagreement with the February 2006 rating action.  
In correspondence dated in June 2006, the RO informed the 
veteran that the issues from the February 2006 rating action 
were in the process of being resolved through the Post-
Decision Review Process.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As for the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine, the March 14, 
2007 Memorandum Decision noted that VA can not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  In 
particular, the Court stated (pages 5-6 of the March 14 2007 
Memorandum Decision) as follows:

Here, the Board erred in rejecting 
favorable medical opinions as based on 
the "veteran's unsubstantiated account 
of inservice injuries" without first 
evaluating the credibility and probative 
value of the [veteran's] sworn testimony 
and statements. ... The Board also erred 
when it implicitly rejected the statement 
of the appellant's ex-wife corroborating 
his account of his in-service injury, 
without assessing the credibility and 
weight of her statement.

In short, the March 14, 2007 Memorandum decision requires VA 
to evaluate the credibility and probative value of the 
veteran's and his ex-wife's statements (pages 5-6, Memorandum 
Decision) when adjudicating the veteran's claim.

The Board observes that in a statement received on September 
20, 2007, the veteran's representative raised the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to service-connected 
low back disability.  The Board notes that a November 2001 
letter from the veteran's private physician (C.T., M.D.) has 
at least suggested such a possibility.  Based on these 
developments, the Board finds that the issue of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine as secondary to service-connected low back 
disability is inextricably intertwined with the issue of 
service connection for degenerative disc disease of the 
lumbar spine on a direct incurrence basis that has been 
developed for appellate review.

As such, the Board finds that the veteran should be scheduled 
for a VA spine examination for the purpose of addressing the 
question of whether the veteran's degenerative disc disease 
of the lumbar spine is related to service or to service-
connected low back disability.

As for the issue of entitlement to service connection for a 
lung disability, the March 14, 2007 Memorandum Decision (page 
8) has directed as follows:

On remand, the Board should obtain a 
medical examination opinion that 
addresses whether the [veteran's] current 
nicotine dependence was acquired in 
service.  Additionally, the Board should 
instruct the medical examiner to consider 
all of the evidence contained in the 
[veteran's] claims file, including the 
[veteran's] service medical records and 
any lay statements regarding the date on 
which the [veteran] began smoking.

In a further clarifying statement, the Court (page 9) 
indicated that the pertinent lay statements concerning the 
issue of when the veteran began smoking included statements 
from the veteran, his mother, and his ex-wife.  As such, the 
Board finds that the veteran should be scheduled for a VA 
examination for the purpose of addressing the question of 
whether the veteran's nicotine dependence was acquired in 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should arrange for the 
veteran to be examined by a VA physician 
to ascertain the etiology of his 
degenerative disc disease of the lumbar 
spine.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's degenerative disc 
disease is related to his military 
service or is proximately due to, or 
aggravated by, service-connected low back 
disability (history of lumbosacral 
strain).  The examiner must explain the 
rationale for all opinions given.

2.  The AOJ should arrange for the 
veteran to be examined by a VA physician 
to ascertain the etiology of the 
veteran's current nicotine dependence.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
the veteran became nicotine dependent in 
service.  In providing the opinion, the 
medical examiner must consider all of the 
evidence contained in the veteran's 
claims file, including the lay statements 
regarding the date on which the veteran 
began smoking.

If the examiner determines that the 
veteran did become nicotine dependent in 
service, the examiner is requested to 
state whether the veteran has a lung 
disability that was caused or aggravated 
by tobacco use.

The examiner must explain the rationale 
for all opinions given.

3.  The issues on appeal should again be 
adjudicated with consideration of any and 
all additional evidence, and with 
assessment of the credibility and 
probative value of the veteran's, his ex-
wife's and other lay statements of 
record, as directed by the Court in the 
March 2007 Memorandum decision.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

